PER CURIAM.
Whereas, the judgment of this court entered on March 20, 1964 reported in 162 So.2d 278 reversed the judgment of the Circuit Court of Orange County, and,
Whereas, on review of this court’s judgment by certiorari the Supreme Court of Florida quashed the judgment of this court by a decision filed May 19, 1965, reported in 176 So.2d 87 and the cause was remanded to this court with authority to “consider and dispose of any alleged errors which were presented but not initially considered,” and,
Whereas, after such remand this court has further considered the remainder of appellant’s points on appeal initially presented to this court but not considered in our decision of March 20, 1965 and now determines that error has not been made to appear;
Now, therefore, it is ordered and adjudged that the judgment of this court be now reconsidered and that the order and judgment of the Circuit Court be and the same is hereby affirmed. It is further
Ordered that the Mandate of this court issued in this cause on April 15, 1964 is withdrawn.
SHANNON, Acting C. J., and SMITH, J., and WARREN, LAMAR, Associate Judge, concur.